57 F.3d 1068NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gregory Alonza WRIGHT, Plaintiff-Appellant,v.YWCA OF THE UPPER LOWLANDS, INCORPORATED, Defendant-Appellee.
No. 95-1023.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 19, 1995.

Gregory Alonza Wright, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988), or Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no abuse of discretion and no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wright v. YWCA Upper Lowlands, No. CA-94-3082-3-17-B (D.S.C. Dec. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.